HUGHES, J.,
concurring.
|,I respectfully concur. There is no evidence at this point that the corporation, or Mr. Smith, a shareholder of the corporation, were involved in the criminal activity for which the criminal convictions were obtained.
McCLENDON, J.,
concurs, and assigns reasons.
| ,With regard to the admissibility of a criminal conviction in a related civil proceeding to prove liability for civil acts, I believe the correct approach is to recognize the conviction as admissible evidence, but not conclusive evidence, to be weighed in connection with all other evidence educed in the civil action. See Reid-Elliott Motors v. Lee, 94 So.2d 160 (La.App. 1 Cir.1957). To the extent that the majority does not adopt this position, I disagree. However, I agree with the result reached by the majority, finding that there are genuine issues of material fact which preclude the granting of a summary judgment.